Citation Nr: 0106050	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for labyrinthitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
June 1994.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied increased rating for labyrinthitis, rated 30 
percent disabling.  The veteran filed a timely notice of 
disagreement and his appeal has been perfected to the Board.


FINDINGS OF FACT

The veteran's labyrinthitis is currently assigned the highest 
schedular evaluation for a peripheral vestibular disorder and 
he is not currently diagnosed with Meniere's syndrome 
(endolymphatic hydrops).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
labyrinthitis is not met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.87, Diagnostic Code 6204, 
6205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his labyrinthitis is more disabling 
than currently evaluated and warrants a rating in excess of 
30 percent. 

The veteran's service medical records show that, as a result 
of surgical trauma of the right ear in February 1992, the 
veteran experienced dysequilibrium or loss of balance.  The 
veteran underwent corrective surgery in May 1993 to repair a 
perilymphatic fistula.  After corrective surgery, the 
veteran's dysequilibrium improved but persisted, as noted in 
a July 1993 clinical treatment record.  In November 1993, a 
United States Navy Physical Evaluation Board preliminarily 
found the veteran unfit for service due to endolymphatic 
hydrops, status post repair of perilymphatic fistula, and he 
was consequently discharged.

A January 1995 VA otolaryngological exam diagnostic 
impression indicated a labyrinth injury stemming from 
surgical trauma, causing the veteran's dysequilibrium and 
unsteadiness.

In March 1995, the RO evaluated the veteran's labyrinthine 
disability as 30 percent disabling under 38 C.F.R. § 4.87a, 
Diagnostic Code 6204.  Under that code, a 30 percent 
evaluation was the maximum evaluation and was warranted for 
severe chronic labyrinthitis with symptoms of dizziness and 
occasional staggering.  38 C.F.R. § 4.87a, Diagnostic Code 
6204.

Following a complete review of the claims folder, the Board 
is of the opinion that the criteria for a rating in excess of 
30 percent for the veteran's labyrinthitis are not met under 
the Diagnostic Code 6205 pertaining to diseases of the ear.  
A 100 percent evaluation would be warranted where the 
evidence demonstrated severe Meniere's syndrome, manifested 
by hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly.  38 C.F.R. § 4.87, 
Diagnostic Code 6205 (2000).  When Meniere's syndrome is 
moderate, manifested by frequent attacks of vertigo from one 
to four times a month, including cerebellar gait, a 60 
percent rating would be warranted.  Id.

Recent VA otolaryngology examiners have indicated that the 
veteran's disability was not Meniere's syndrome.  
Furthermore, current clinical findings do not show a 
diagnosis of Meniere's syndrome nor reveal the presence of 
Meniere's syndrome symptomatology, characterized by 
cerebellar gait.  

In the most recent VA examination, in March 2000, the 
examiner stated that there was no Meniere's syndrome and the 
examiner did not indicate symptomatology of Meniere's 
syndrome.  The examiner further diagnosed peripheral 
vestibular disorder caused by a peri-lamp [perilymph] 
fistula.  In August 1998, VA treatment records show that upon 
veteran's complaints of increasing disequilibrium, a full 
examination was performed.  A normal gait and no frank 
vertigo were noted; Meniere's syndrome was rejected as a 
possible diagnosis. 
 
Records from the veteran's treating physician, originating 
from Medical University Hospital of South Carolina, do not 
present a diagnosis of or symptomatology of Meniere's 
syndrome.  In February 1999, treatment records noted that 
veteran's chief complaint was disequilibrium.  Upon 
examination, the veteran's Hallpike's maneuvers (which are 
tests for benign positional vertigo) were normal and foam 
posturography (which is a testing procedure for sense of 
equilibrium) was normal.  See Dorland's Illustrated Medical 
Dictionary 1054, 1445 (29 th ed. 2000). 

The Board acknowledges and the record reflects that the 
veteran has complained of worsening disequilibrium symptoms, 
but there is no current medical evidence to support an 
increased rating.  The Board notes that the veteran, as a lay 
person, is not competent to provide evidence of a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). Only 
the preliminary findings of the November 1993 Physical 
Evaluation Board indicated a diagnosis of Meniere's syndrome.  
However, for purposes of determining that an increased rating 
is warranted, the Board's primary focus is upon the current 
severity of the disability, as reflected by the most current 
evidence of record. Francisco v. Brown, 7 Vet.App. 55, 57-58 
(1994).  Furthermore, a diagnosis of Meniere's has since been 
ruled out by current evidence.

A note to Diagnostic Code 6205 provides that Meniere's 
syndrome is evaluated either under the above-mentioned 
criteria, or by separately evaluating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, in lieu of an evaluation under Diagnostic Code 6205 
pertinent to Meniere's syndrome.  The Board notes that the 
veteran is currently service connected under separate 
evaluations, including a separate 10 percent disability 
rating for bilateral tinnitus.

Accordingly, the Board finds that the evidence does not 
support the veteran's claim for a rating in excess of 30 
percent for Meniere's syndrome.  Based on current clinical 
findings, which do not show a diagnosis or symptomatology of 
Meniere's syndrome, the preponderance of the evidence is 
against the claim for increased rating. 


ORDER

An increased rating for labyrinthitis is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

